               Case 19-12606-KBO              Doc 172        Filed 12/30/19        Page 1 of 10




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
         CELADON GROUP, INC., et al., 1                        : Case No. 19-12606 (KBO)
                                                               :
         Debtors.                                              : (Jointly Administered)
---------------------------------------------------------------x


        NOTICE OF AGENDA FOR MATTERS SCHEDULED FOR HEARING
      ON JANUARY 3, 2020 AT 10:00 A.M. (ET) - 6TH FLOOR, COURTROOM #12 3


MATTERS WITH CERTIFICATION OF COUNSEL (COC/CNO):

1.      Certification of Counsel Regarding Order Approving Stipulation with Banc of America
        Leasing & Capital, LLC Modifying The Automatic Stay [D.I. 113; Filed 12/18/19].

        Response Deadline: N/A




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Celadon Group, Inc. (1050); A R Management Services, Inc. (3604); Bee Line, Inc.
(5403); Celadon Canadian Holdings, Limited (2539); Celadon E-Commerce, Inc. (2711); Celadon International
Corporation (5246); Celadon Logistics Services, Inc. (0834); Celadon Mexicana, S.A. de C.V. (6NL7); Celadon
Realty, LLC (2559); Celadon Trucking Services, Inc. (6138); Distribution, Inc. (0488); Eagle Logistics Services Inc.
(7667); Hyndman Transport Limited (3249); Jaguar Logistics, S.A. de C.V. (66D1); Leasing Servicios, S.A. de C.V.
(9MUA); Osborn Transportation, Inc. (7467); Quality Companies LLC (4073); Quality Equipment Leasing, LLC
(2403); Quality Insurance LLC (7248); Servicios Corporativos Jaguar, S.C. (78CA); Servicios de Transportación
Jaguar, S.A. de C.V. (5R68); Stinger Logistics, Inc. (3860); Strategic Leasing, Inc. (7534); Taylor Express, Inc.
(9779); Transportation Insurance Services Risk Retention Group, Inc. (7197); Vorbas, LLC (8936). The corporate
headquarters and the mailing address for the Debtors listed above is 9503 East 33rd Street, One Celadon Drive,
Indianapolis, IN 46235.
2
        Copies of all petitions, motions and pleadings identified herein may be obtained through the website of the
Debtors’ claims agent at http://www.kccllc.net/celadon.
3
         Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-
6878) or facsimile (866-533-2946).



EAST\171154422.4
              Case 19-12606-KBO       Doc 172      Filed 12/30/19    Page 2 of 10



       Related Documents:

       A.      Certification of Counsel Regarding Amended Proposed Order Approving
               Stipulation with Banc of America Leasing & Capital, LLC Modifying The
               Automatic Stay [D.I. 136; Filed 12/23/19].

       B.      Order Granting Stipulation with Banc of America Leasing & Capital, LLC
               Modifying the Automatic Stay [D.I. 167; Filed 12/30/19].

       Responses Received: None.

       A.      Limited Objection of the Official Committee of Unsecured Creditors to the
               Certification of Counsel Regarding Orders Approving Stipulations with Banc of
               America Leasing & Capital, LLC and Commerce Bank [D.I. 124; Filed 12/20/19].

       Status: An order has been entered for this matter, therefore no hearing is necessary.

2.     Certification of Counsel Regarding Order Approving Stipulation with Commerce Bank
       Modifying The Automatic Stay [D.I. 117; Filed 12/19/19].

       Response Deadline: N/A

       Related Documents:

       A.      Certification of Counsel Regarding Amended Proposed Order Approving
               Stipulation with Commerce Bank Modifying The Automatic Stay [D.I. 142; Filed
               12/23/19].

       B.      Order Granting Stipulation with Commerce Bank Modifying the Automatic Stay
               [D.I. 169; Filed 12/30/19].

       Responses Received:

       A.      Limited Objection of the Official Committee of Unsecured Creditors to the
               Certification of Counsel Regarding Orders Approving Stipulations with Banc of
               America Leasing & Capital, LLC and Commerce Bank [D.I. 124; Filed 12/20/19].

       Status: An order has been entered for this matter, therefore no hearing is necessary.

3.     Certification of Counsel Regarding Order Approving Stipulation with Fifth Third Bank
       Modifying The Automatic Stay [D.I. 138; Filed 12/23/19].

       Response Deadline: N/A




                                               2
EAST\171154422.4
              Case 19-12606-KBO        Doc 172      Filed 12/30/19    Page 3 of 10



       Related Documents:

       A.      Order Granting Stipulation with Fifth Third Bank Modifying the Automatic Stay
               [D.I. 168; Filed 12/30/19].

       Responses Received: None.

       Status: An order has been entered for this matter, therefore no hearing is necessary.

4.     Certification of Counsel Regarding Order Approving Stipulation With PACCAR
       Financial Corp. Modifying The Automatic Stay [D.I. 150; Filed 12/26/19].

       Response Deadline: N/A

       Related Documents:

       A.      Order Granting Stipulation with PACCAR Financial Corp. Modifying the
               Automatic Stay [D.I. 170; Filed 12/30/19].

       Responses Received: None.

       Status: An order has been entered for this matter, therefore no hearing is necessary.

5.     Certification of Counsel Regarding Order Approving Stipulation By and Between The
       Debtors and Tiffany St. Pierre and Christopher St. Pierre, Individually and On Behalf Of
       Their Minor Child, E. St. Pierre Regarding Relief From The Automatic Stay Under 11
       U.S.C. Section 362 to Pursue Federal Court Action [D.I. 151; Filed 12/26/19].

       Response Deadline: N/A

       Related Documents:

       A.      Order Approving Stipulation by and Between the Debtors and Tiffany St. Pierre
               and Christopher St. Pierre, Individually and on Behalf of their Minor Child, E. St.
               Pierre Regarding Relief from the Automatic Stay under 11 U.S.C. Section 362 To
               Pursue Federal Court Action [D.I. 171; Filed 12/30/19].

       Responses Received: None.

       Status: An order has been entered for this matter, therefore no hearing is necessary.




                                                3
EAST\171154422.4
              Case 19-12606-KBO       Doc 172      Filed 12/30/19   Page 4 of 10



MATTERS GOING FORWARD:

6.     Motion of the Debtors for the Entry of an Order (I) Extending the Time to File Schedules
       of Assets and Liabilities and Statements of Financial Affairs and (II) Granting Related
       Relief [D.I. 6; Filed 12/9/19].

       Response Deadline: December 27, 2019 at 4:00 P.M. (ET).

       Related Documents: None.

       Responses Received: None.

       Status: This matter is going forward.

7.     Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
       to Pay Certain Prepetition Wages and Compensation and Maintain and Continue
       Employee Benefit Programs in the Ordinary Course and (II) Authorizing Banks to Honor
       and Process Checks and Transfers Related to Such Employee Obligations [D.I. 9; Filed
       12/9/19].

       Response Deadline: December 27, 2019 at 4:00 P.M. (ET). Extended to December 30,
       2019 at 4:00 P.M. (ET) for Anthem.

       Related Documents:

       A.      Interim Order (I) Authorizing the Debtors to Pay Certain Prepetition Wages and
               Compensation and Maintain and Continue Employee Benefit Programs for the
               Continuing Employees and (II) Authorizing and Directing Banks and Comdata to
               Honor and Process Checks and Transfers Related to Such Employee Obligations
               [D.I. 62; Filed 12/10/19].

       Responses Received: None.

       Status: This matter is going forward.

8.     Motion of the Debtors for Entry of Interim and Final Orders (I) Approving the Debtors
       Continued Use of Their Current Cash Management System, Existing Bank Accounts, and
       Business Forms; (II) Authorizing the Debtors, After Notice to Open and Close Bank
       Accounts; (III) Directing All Banks Participating in the Debtors Cash Management
       System to Honor Certain Transfers; (IV) Permitting Continued Intercompany Transfers
       and, to the Extent Applicable, Granting Administrative Expense Priority Status To
       Postpetition Intercompany Claims Held by a Debtor Against One or More of the Other
       Debtors; and (V) Scheduling a Final Hearing on the Motion [D.I. 10; Filed 12/9/19].

       Response Deadline: December 27, 2019 at 4:00 P.M. (ET).

       Related Documents:

                                               4
EAST\171154422.4
              Case 19-12606-KBO       Doc 172      Filed 12/30/19   Page 5 of 10



       A.      Interim Order (I) Approving the Debtors' Continued Use of Their Current Cash
               Management System, Existing Bank Accounts, and Business Forms; (II)
               Authorizing the Debtors, After Notice to Open and Close Bank Accounts; (III)
               Directing All Banks Participating in the Debtors' Cash Management System to
               Honor Certain Transfers; (IV) Permitting Continued Intercompany Transfers and,
               to the Extent Applicable, Granting Administrative Expense Priority Status to
               Postpetition Intercompany Claims Held by a Debtor Against One or More of the
               Other Debtors; and (V) Scheduling a Final Hearing on the Motion [D.I. 52; Filed
               12/10/19].

       Responses Received:

       A.      Limited Objection and Reservation of Rights of Bank of America, N.A. to the
               Debtors’ Cash Management Motion [D.I. 30; Filed 12/9/19].

       B.      Limited Objection Of Wells Fargo Bank To The Debtors' Motion For A Final
               Orders (i) Approving The Debtors' Continued Use Of Their Current Cash
               Management System, Existing Bank Accounts, And Business Forms (ii)
               Authorizing Debtors, After Notice To Open And Close Bank Accounts; (iii)
               Directing All Banks Participating In The Debtors' Cash Management System To
               Honor Certain Transactions; (iv) Permitting Continued Intercompany Transfers
               And, To The Extent Applicable, Granting Administrative Expense Priority Status
               To Postposition Intercompany Claims Held By A Debtor Against One Or More
               Of The Other Debtors [D.I. 160; Filed 12/27/19].

       Status: This matter is going forward.

9.     Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
       to Obtain Senior Secured Superpriority Postpetition Financing; (II) Granting (A) Liens
       and Superpriority Administrative Expense Claims and (B) Adequate Protection to Certain
       Prepetition Lenders; (III) Authorizing Use of Cash Collateral, (IV) Modifying the
       Automatic Stay; (V) Scheduling a Final Hearing, and (VI) Granting Related Relief [D.I.
       11; Filed 12/9/19].

       Response Deadline: December 27, 2019 at 4:00 P.M. (ET). Extended to December 30,
       2019 at 4:00 P.M. (ET) for Luminus Energy Partners Master Fund, Ltd, Chubb
       and Anthem.

       Related Documents:

       A.      Certification of Counsel Regarding Interim Order Pursuant to 11 U.S.C. §§ 105,
               361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain Senior
               Secured Superpriority Postpetition Financing; (II) Granting (A) Liens and
               Superpriority Administrative Expense Claims and (B) Adequate Protection to
               Certain Prepetition Lenders; (III) Authorizing Use of Cash Collateral; (IV)
               Modifying the Automatic Stay; (V) Scheduling a Final Hearing; and (VI)
               Granting Related Relief [D.I. 59; Filed 12/10/19].

                                               5
EAST\171154422.4
              Case 19-12606-KBO       Doc 172      Filed 12/30/19   Page 6 of 10



       B.      Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507 (I)
               Authorizing the Debtors to Obtain Senior Secured Superpriority Postpetition
               Financing; (II) Granting (A) Liens and Superpriority Administrative Expense
               Claims and (B) Adequate Protection to Certain Prepetition Lenders; (III)
               Authorizing Use of Cash Collateral; (IV) Modifying the Automatic Stay; (V)
               Scheduling a Final Hearing; and (VI) Granting Related Relief [D.I. 61; Filed
               12/10/19].

       C.      Notice of Material DIP Amendment and Updated Approved Budget Pursuant to
               the Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507
               (I) Authorizing the Debtors to Obtain Senior Secured Superpriority Postpetition
               Financing; (II) Granting (A) Liens and Superpriority Administrative Expense
               Claims and (B) Adequate Protection to Certain Prepetition Lenders; (III)
               Authorizing Use of Cash Collateral; (IV) Modifying the Automatic Stay; (V)
               Scheduling a Final Hearing; and (VI) Granting Related Relief [D.I. 72; Filed
               12/12/19].

       D.      Amended Notice of Material DIP Amendment and Updated Approved Budget
               Pursuant to the Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364,
               503, and 507 (I) Authorizing the Debtors to Obtain Senior Secured Superpriority
               Postpetition Financing; (II) Granting (A) Liens and Superpriority Administrative
               Expense Claims and (B) Adequate Protection to Certain Prepetition Lenders; (III)
               Authorizing Use of Cash Collateral; (IV) Modifying the Automatic Stay; (V)
               Scheduling a Final Hearing; and (VI) Granting Related Relief [D.I. 83; Filed
               12/16/19].

       E.      Supplement to Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364,
               503, and 507 (I) Authorizing the Debtors to Obtain Senior Secured Superpriority
               Postpetition Financing; (II) Granting (A) Liens and Superpriority Administrative
               Expense Claims and (B) Adequate Protection to Certain Prepetition Lenders; (III)
               Authorizing Use of Cash Collateral; (IV) Modifying the Automatic Stay; (V)
               Scheduling a Final Hearing; and (VI) Granting Related Relief [D.I. 85; Filed
               12/16/19].

       Responses Received:

       A.      Limited Objection of TA Dispatch, LLC to the Motion of the Debtors for Entry of
               Interim and Final Orders (I) Authorizing the Debtors to Obtain Senior Secured
               Superpriority Postpetition Financing; (II) Granting (A) Liens and Superpriority
               Administrative Expense Claims and (B) Adequate Protection to Certain
               Prepetition Lenders; (III) Authorizing Use of Cash Collateral, (IV) Modifying the
               Automatic Stay; (V) Scheduling a Final Hearing, and (VI) Granting Related
               Relief [D.I. 45; Filed 12/10/19].

       B.      United States’ Limited Objection Motion of the Debtors for Entry of Interim and
               Final Orders (I) Authorizing the Debtors to Obtain Senior Secured Superpriority
               Postpetition Financing; (II) Granting (A) Liens and Superpriority Administrative

                                               6
EAST\171154422.4
              Case 19-12606-KBO       Doc 172      Filed 12/30/19   Page 7 of 10



               Expense Claims and (B) Adequate Protection to Certain Prepetition Lenders; (III)
               Authorizing Use of Cash Collateral; (IV) Modifying The Automatic Stay; (V)
               Scheduling a Final Hearing; and (VI) Granting Related Relief [D.I. 145; Filed
               12/24/19].

       C.      Westchester Fire Insurance Company’s Limited Objection to Motion of the
               Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
               Obtain Senior Secured Superpriority Postpetition Financing; (II) Granting (A)
               Liens and Superpriority Administrative Expense Claims and (B) Adequate
               Protection to Certain Prepetition Lenders; (III) Authorizing Use of Cash
               Collateral; (IV) Modifying the Automatic Stay; (V) Scheduling a Final Hearing;
               and (VI) Granting Related Relief [D.I. 156; Filed 12/27/19].

       D.      Local Texas Tax Authorities’ Objection To Motion Of The Debtors For Entry Of
               Interim And Final Orders (1) Authorizing The Debtors To Obtain Senior Secured
               Superpriority Postpetitoin Financing; (Ii) Granting (A) Liens And Superpriority
               Administrative Expense Claims And (B) Adequate Protection To Certain
               Prepetition Lenders; (Iii) Authorizing Use Of Cash Collateral;…And (Vi)
               Granting Related Relief [D.I. 158; Filed 12/27/19].

       E.      Objection of the Official Committee of Unsecured Creditors' to Debtors' Motion
               for Interim and Final Orders (I) Authorizing the Debtors to Obtain Senior Secured
               Superpriority Postpetition Financing, (II) Granting (A) Liens and Superpriority
               Administrative Expense Claims and (B) Adequate Protection to Certain
               Prepetition Lenders; (III) Authorizing Use of Cash Collateral; (IV) Modifying the
               Automatic Stay; (V) Scheduling a Final Hearing; and (VI) Granting Related
               Relief [D.I. 161; Filed 12/27/19].

       F.      Objection of The Warn Act Plaintiffs to Debtors’ Motion for Entry of Final Order
               (I) Authorizing The Debtors to Obtain Senior Securd Superpriority Postpetition
               Financing; (II) Granting (A) Liens and Superpriority Administrative Expense
               Claims and (B) Adequate Protection to Certain Prepetition Lenders; (III)
               Authorizing Use of Cash Collateral; (IV) Modifying The Automatic Stay; (V)
               Scheduling a Final Hearing; and (VI) Granting Related Relief [D.I. 163; Filed
               12/27/19].

       Status: This matter will go forward.

10.    Application of the Debtors for Entry of an Order (I) Authorizing Them to Retain and
       Employ DLA Piper LLP (US) as Counsel, Nunc Pro Tunc to the Petition Date and (II)
       Granting Related Relief [D.I. 77; Filed 12/13/19].

       Response Deadline: December 27, 2019 at 4:00 p.m. (ET).

       Related Documents:

       A.      Omnibus Notice of Motions, Applications and Hearing [D.I. 105; Filed 12/17/19].

                                               7
EAST\171154422.4
              Case 19-12606-KBO       Doc 172      Filed 12/30/19   Page 8 of 10



       Responses Received: Informal comments from the Office of the United States Trustee.

       Status: This matter will go forward.

11.    Application of the Debtors for Entry of an Order Authorizing the Employment and
       Retention of AlixPartners, LLP as Financial Advisor to the Debtors Nunc Pro Tunc to the
       Petition Date [D.I. 78; Filed 12/13/19].

       Response Deadline: December 27, 2019 at 4:00 p.m. (ET).

       Related Documents:

       A.      Omnibus Notice of Motions, Applications and Hearing [D.I. 105; Filed 12/17/19].

       B.      Supplemental Declaration of Esben T. Christensen of AlixPartners, LLP [D.I.
               148; Filed 12/24/19].

       C.      Notice of Filing Schedule 1 to AlixPartners’ Retention Application [D.I. 149;
               Filed 12/24/19].

       Responses Received: Informal comments from the Office of the United States Trustee.

       Status: This matter will go forward.

12.    Motion of the Debtors for Orders: (I)(A) Approving Bidding Procedures and Bid
       Protections, (B) Permitting Debtors to Designate Stalking Horse Purchaser(s) and Grant
       Bid Protections, (C) Scheduling a Hearing to Consider Approval of the Sale of Assets,
       (D) Approving Form and Manner of Notice of Sale, and (E) Granting Related Relief; and
       (II)(A) Authorizing and Approving the Sale of Substantially All Assets of Taylor
       Express, Inc. Free and Clear of Liens, Claims, Interests, and Encumbrances, (B)
       Authorizing the Assumption and Assignment of Certain Executory Contracts and
       Unexpired Leases, and (C) Granting Related Relief [D.I. 48; Filed 12/10/19].

       Response Deadline: December 27, 2019 at 4:00 p.m. (ET). Extended to December 30,
       2019 at 4:00 P.M. (ET) for Chubb.

       Related Documents:

       A.      Notice of Motion and Hearing [D.I. 115; Filed 12/19/19].

       Responses Received:

       A.      United States’ Limited Objection to Motion of the Debtors for Entry of Orders
               Approving Bidding Procedures for the Sale of Taylor Express, Inc. [D.I. 147;
               Filed 12/24/19].

       B.      Informal comments from the Office of the United States Trustee.


                                               8
EAST\171154422.4
              Case 19-12606-KBO       Doc 172      Filed 12/30/19   Page 9 of 10



       C.      Limited Objection of Bridge Funding Group, Inc. to (I) Motion of the Debtors for
               Entry of Orders Approving Bidding Procedures for the Sale of Taylor Express,
               Inc. and (II) Motion of the Debtors for Entry of Orders Approving Bidding
               Procedures for the Sale of the Remaining Assets [D.I. 159; Filed 12/27/19].

       D.      Limited Objection of the Official Committee of Unsecured Creditors to the (I)
               Debtors' Motion Approving Bidding Procedures for the Sale of Substantially All
               Assets of Taylor Express, Inc. and (II) Debtors Motion Approving Bidding
               Procedures for the Sale of All Remaining Assets [D.I. 162; Filed 12/27/19].

       Status: This matter will go forward.

13.    Motion of the Debtors for the Entry of Orders: (I)(A) Approving Bidding Procedures for
       the Sale of the Remaining Assets and Setting Bid Protections Guidelines, (B) Permitting
       Debtors to Designate Stalking Horse Purchaser(s) and Grant Bid Protections, (C)
       Scheduling a Hearing to Consider Approval of the Sale of Assets, (D) Approving Form
       and Manner of Notice of Sale, and (E) Granting Related Relief; and (II)(A) Authorizing
       and Approving the Sale of Substantially All Assets of Certain of the Debtors Free and
       Clear of Liens, Claims, Interests, and Encumbrances, (B) Authorizing the Assumption
       and Assignment of Certain Executory Contracts and Unexpired Leases, and (C) Granting
       Related Relief [D.I. 79; Filed 12/14/19].

       Response Deadline: December 27, 2019 at 4:00 p.m. (ET). Extended to December 30,
       2019 at 4:00 P.M. (ET) for Chubb.

       Related Documents:

       A.      Omnibus Notice of Motions, Applications and Hearing [D.I. 105; Filed 12/17/19].

       Responses Received:

       A.      United States’ Limited Objection to Motion of the Debtors for Entry of Orders
               Approving Bidding Procedures for the Sale of the Remaining Assets [D.I. 146;
               Filed 12/24/19].

       B.      Informal comments from the Office of the United States Trustee.

       C.      Limited Objection of Bridge Funding Group, Inc. to (I) Motion of the Debtors for
               Entry of Orders Approving Bidding Procedures for the Sale of Taylor Express,
               Inc. and (II) Motion of the Debtors for Entry of Orders Approving Bidding
               Procedures for the Sale of the Remaining Assets [D.I. 159; Filed 12/27/19].

       D.      Limited Objection of the Official Committee of Unsecured Creditors to the (I)
               Debtors' Motion Approving Bidding Procedures for the Sale of Substantially All
               Assets of Taylor Express, Inc. and (II) Debtors Motion Approving Bidding
               Procedures for the Sale of All Remaining Assets [D.I. 162; Filed 12/27/19].

       Status: This matter will go forward.
                                               9
EAST\171154422.4
              Case 19-12606-KBO       Doc 172       Filed 12/30/19   Page 10 of 10



 14.    Motion of the Debtors for Entry of an Administrative Order Establishing Procedures for
        Interim Compensation and Reimbursement of Expenses of Professionals [D.I. 99; Filed
        12/17/19].

        Response Deadline: December 27, 2019 at 4:00 p.m. (ET).

        Related Documents:

        A.      Omnibus Notice of Motions, Applications and Hearing [D.I. 105; Filed 12/17/19].

        Responses Received: None.

        Status: This matter will go forward.



Dated: December 30, 2019             Respectfully submitted,
       Wilmington, Delaware
                                     DLA PIPER LLP (US)

                                     /s/ Stuart M. Brown
                                     Stuart M. Brown (DE 4050)
                                     Matthew S. Sarna (DE 6578)
                                     1201 North Market Street, Suite 2100
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 468-5700
                                     Facsimile: (302) 394-2341
                                     Email: stuart.brown@us.dlapiper.com
                                             matthew.sarna@us.dlapiper.com

                                     -and-

                                     Richard A. Chesley (admitted pro hac vice)
                                     Jamila Justine Willis (admitted pro hac vice)
                                     1251 Avenue of the Americas
                                     New York, New York 10020
                                     Telephone: (212) 335-4500
                                     Facsimile: (212) 335-4501
                                     Email: richard.chesley@us.dlapiper.com
                                            jamila.willis@us.dlapiper.com

                                     Proposed Counsel to the Debtors




                                               10
 EAST\171154422.4
